         Case 2:19-cv-01956-EFB Document 27 Filed 08/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JASON ROBERT HODGE,                               No. 2:19-cv-1956-EFB P
12                       Plaintiff,
13            v.                                        ORDER
14    KEVIN RUETER, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. In response to the court’s July 23, 2020 order (ECF No. 24), plaintiff has

19   requested an order requiring that the U.S. Marshal serve a subpoena duces tecum for the purpose

20   of identifying the unnamed members of CDCR’s Statewide Medical Authorization Review Team,

21   who plaintiff intends to name as defendants (ECF No. 26). The court observes that the address

22   provided by plaintiff on the subpoena is for a P.O. Box. To assist the U.S. Marshal in effecting

23   service of the subpoena, the court will supply a physical address and direct that the subpoena be

24   served on the Litigation Coordinator at California State Prison, Sacramento, 100 Prison Road,

25   Represa, CA 95671, where plaintiff is presently confined. With this amendment, and as set forth

26   below, the U.S. Marshal will be directed to serve the subpoena duces tecum.

27   /////

28   /////
       Case 2:19-cv-01956-EFB Document 27 Filed 08/27/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED:
 2         1. The subpoena duces tecum submitted by plaintiff on August 3, 2020, is amended in
 3            that it shall be directed to the Litigation Coordinator at California State Prison,
 4            Sacramento, 100 Prison Road, Represa, CA 95671.
 5         2. The Clerk of the Court shall serve a copy of this order and plaintiff’s subpoena (ECF
 6            No. 26) on the U.S. Marshal.
 7         3. Within fourteen days from the date of this order, the U.S. Marshal shall personally
 8            serve the subpoena duces tecum and a copy of this order upon the Litigation
 9            Coordinator at California State Prison, Sacramento, 100 Prison Road, Represa, CA
10            95671.
11         4. Within ten days after personal service of the subpoena duces tecum, the U.S. Marshal
12            shall file the return of service for the nonparties with the court.
13   DATED: August 27, 2020.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
